Brady, J.,
(dissenting.) It appears that the 16th June, 1886, and on July 19’th of the same year, the plaintiffs sold to the defendants certain pieces of merchandise at prices agreed upon, which were to be^lelivered as called for by the defendants, and to be paid for 60 days from October 1,1886, less 5 per cent. It also appeared that the entire purchase of June 16th was delivered and paid for, excepting 27 of one lot, and of the purchase of the 19th of July all were delivered, excepting 72 pieces, which the defendants declined to receive upon the ground that they were too late for their business. On the 18th of October the bills for the goods not delivered were inclosed in a letter from the plaintiffs, and were dated October 1,1886, payable at 60 days, but were returned by the defendants to the plaintiffs on the same day, accompanied by this statement in writing: “We return these bills with thanks, but cannot accept them, goods coming too late now.” On the 2d of December, the term of credit having expired, the plaintiffs wrote defendants that unless they paid the balance due they should, at a stated time and place, sell the goods at auction for their account. No payment having been made, the goods were advertised and sold at auction December 7, 1886, of which the defendants had due notice, and the amount realized on such sale was credited on their account. The defendants admitted upon the trial that the purchases of June,16th, anda part of the alleged purchases on July 19th, were made, claiming, however, that the purchases of the 16th of June were conditional, namely, that they were bound to pay only for those pieces for which they sent. The issues created by these conflicting statements of the transactions were submitted toi the jury, who found in favor of the plaintiffs for the difference between the prices of the pieces that were absolutely sold to the defendants and the amount realized at the auction sale thereof, witii interest. The amount claimed by *699the plaintiffs was reduced in consequence of the ruling of the court as to 30 pieces of merchandise ordered upon July 19th, for which the plaintiffs could not recover, as the purchase was within the statute of frauds. It may be said in limine that upon the dispute as to the character of the contract in relation to the goods, whether ordered conditionally or otherwise, the verdict of the jury is conclusive, there being no such preponderance of evidence in favor of the defendants’ version as would justify the court in disturbing the verdict.
The only question of importance, therefore, presented for our consideration arises upon an exception to the charge made by the learned judge below. It appears from the evidence given on behalf of the plaintiffs, by their salesman, resulting from his redirect examination, that the market price for the goods which the defendants declined to accept, had fallen off in price in the month of October, and that it was difficult to effect sales at that tizne; and to a question asked by the court, namely, “What was the market price?” answered, “In the vicinity of a dollar for what we call the ‘ browns,’ and eighty-five cents for the ‘blacks.’” The defendants, on the question of value, introduced evidence to show that the market price of the goods in question began to decline about the 15th of November; that they were worth less in November than in October, and less in December than in November; that in October the market price depended upon the demand; and that in that month thez-e was always a demand for the goods, the season being in that month at its height; and'the witness, also, on that subject, stated that goods of that class were more salable in October than in June or July. Whatever conflict this may ei’eate on the subject of the market value in October, it appears from the evidence of the salesman of the plaintiffs that in October the goods had gone off in price, and although the defendants absolutely declined to accept the undelivered goods on the 18th of October, which wez-e then tendered to them, the plaintiffs made no sale of them, and, so far as it appears, made no attempt to sell them until the 7th day of December at public auction, and this at a time when it would appear there was little or no demand for them. Assuming these facts to be true, the delay of the plaintiffs in the exercise of their right to resell the merchandise was unjustifiable. Where that right is to be exercised it is incumbent upon the vendor to sell for the best price that can be obtained, at the earliest practicable period. Tilt v. Manufacturing Co., 5 Daly, 27; Pollen v. Le Roy, 30 N. Y. 549. And this rests upon the rule stated in Pollen v. Le Roy, 30 N. Y. 556, that “the difference between the agreed price of an article and its market value at the time of delivery is the actual damage sustained by a vendor upon the refusal by a vendee to accept the property sold, and the vendor may ascertain or liquidate this amount by a resale, taking all proper measures to secure as fair and favorable a sale as possible. ” Notwithstanding these facts and this leading principle, the learned justice in the court below, in charging the jury, said to them: “This question about the value of the goods in October has nothing, really, to do with this case, except so far as to furnish a znotive for the defendant in refusing to comply with this contract, if he made one. Because, when there is an absolute sale of goods, the law gives the vendor a right, upon tendering the goods if they are refused, to take them and sell them at auction, giving the parties notice of the time and place of sale, and upon such sale the vendee is liable for any deficiency, and that was the course adopted here. It was a perfectly legal and proper course for the plaintiffs to take if there was a contract, and the defendants become absolutely liable for the difference between the contract price and the amozznt realized on the sale,”—to which an exception was duly taken. It will be observed that the right to make the sale is unlimited in time by these observations, and that the valúe of of the goods in October was disregarded, although 12 days of that month still remained after the refusal to accept the goods, and within which time they *700could have been sold at auction, and when, according to the evidence, there was a demand for them, and they were salable. And the effect, also, of the charge was to assert the absolute legality of the sale at auction which took place, and the absolute liability of the defendants for the difference between the contract price and the amount realized on the sale. In addition to this, it may be said that the authority to sell at auction, unless evidence be given of such a custom or of some unavailing effort to sell them at private sale and in the usual course of business, is not free from doubt. See Pollen v. Le Roy, supra, 556, 557. And, further, that the proposition declaring the defendants as to value absolutely bound by such a sale, unless there be no other evidence of value, is also questionable as a legal proposition. The result of this consideration of this element of the case is that the charge under the facts and circumstances was erroneous. The judgment should therefore be reversed, and a new trial ordered, with costs to appellants, to abide event. ■